DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laws et al (US 3,979,527 A) in view of Craig (US 4995945 A).
In regard to claim 1, Laws discloses a method for preparing a natural aqueous hop flavor and aroma composition, comprising the steps of: a. grinding or milling a hop solid into water and stirring to create an aqueous slurry [see Col. 1 Lns. 5-15, and 45-68, and Col. 3 Lns. 3-8]; b. processing the slurry by steam distillation to recover a hop oil including flavor-active  components such as hop esters, and oxides relative to myrcene and sesquiterpenes (see Col. 1 Lns. 5-15, and 45-68, and Col. 3 Lns. 3-8]; c. adjusting processing parameters at step (b) to generate aqueous hop oil or essences with desired character [see Col. 1 Lns. 5-15, and 45-68, and Col. 3 Lns. 3-8]; d. optionally adding a natural or hop-derived agent to the aqueous hop essences generated at step (c) to promote product homogeneity; and e. optionally blending an aqueous hop essence generated at step (b) and an aqueous hop concentrate generated at step(b) to afford an aqueous hop composition with desired character. Laws fails to explicitly disclose the method comprising processing the slurry through a Spinning Cone Column (SSC) apparatus to afford an aqueous composition comprising hop flavor and aroma constituents, an aqueous concentrate, and spent solids, in which the aqueous essence is characterized as having high levels offlavor-active components such as hop esters, ketones, and oxides relative to myrcene and sesquiterpenes. Craig teaches that it is known in the art to utilize a rotating or spinning cone column to isolate selected volatile components including ester and flavor components from hop extracts by distillation [see Col. 1 Lns. 66-68, Col. 2 Lns. 1-19, Col. 6 Lns. 13-38, and Col. 8 Lns. 46-61]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Laws with the teaching of Craig, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable processing the slurry through a Spinning Cone Column (SSC) apparatus to afford an aqueous composition comprising hop flavor and aroma constituents, an aqueous concentrate, and spent solids, in which the aqueous essence is characterized as having high levels of flavor-active components such as hop esters, ketones, and oxides relative to myrcene and sesquiterpenes involves only routine skill in the art, for the purpose of isolating a natural aqueous hop flavor and aroma composition, and thereby providing a desired flavor in a beer fermentation process [Craig Col. 1 Lns. 66-68, Col. 2 Lns. 1-19, Col. 6 Lns. 13-38, and Col. 8 Lns. 46-61].
In regard to claim 6, modified Laws discloses an aqueous composition of hop flavor and aroma constituents generated by the method of claim 1 [Laws Abstract; Col. 1 Lns. 5-15, and 45-68, and Col. 3 Lns. 3-8]. In regards to claim 6, a. milling a hop solid into water and stirring to create an aqueous slurry; b. processing the slurry through a Spinning Cone Column (SSC) apparatus to afford an aqueous composition comprising hop flavor and aroma constituents (an essence), an aqueous concentrate, and spent solids, in which the aqueous essence is characterized as having high levels offlavor-active components such as hop esters, ketones, and oxides (sesquiterpene oxides, and epoxides) relative to myrcene and sesquiterpenes; c. adjusting processing parameters at step (b) to generate aqueous hop essences with desired character; d. optionally adding a natural or hop-derived agent to the aqueous hop essences generated at step (c) to promote product homogeneity; and e. optionally blending an aqueous hop essence generated at step (b) and an aqueous hop concentrate generated at step(b) to afford an aqueous hop composition with desired character, does not structurally limit the claim. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is held unpatentable even though the prior art was made by a different process. It would have been obvious to form the natural aqueous hop flavor and aroma composition of Laws, in any manner, for the purpose of isolating a natural aqueous hop flavor and aroma composition, and thereby providing a desired flavor in a beer fermentation process [Laws Col. 1 Lns. 5-15, and 45-68, and Col. 3 Lns. 3-8).
In regard to claim 7, modified Laws discloses a beer, cider, mead, other fermented beverage, or alcoholic or non-alcoholic beverages such as flavored waters, teas, and seltzers produced with an aqueous hop essence of claim 6 [Laws Abstract; Col. 1 Lns. 5-15, and 45-68, and Col. 3 Lns. 3-8). In regards to claim 7, a. milling a hop solid into water and stirring to create an aqueous slurry; b. processing the slurry through a Spinning Cone Column (SSC) apparatus to afford an aqueous composition comprising hop flavor and aroma constituents (an essence), an aqueous concentrate, and spent solids, in which the aqueous essence is characterized as having high levels offlavor-active components such as hop esters, ketones, and oxides (sesquiterpene oxides, and epoxides) relative to myrcene and sesquiterpenes; c. adjusting processing parameters at step (b) to generate aqueous hop essences with desired character; d. optionally adding a natural or hop-derived agent to the aqueous hop essences generated at step (c) to promote product homogeneity; and e. optionally blending an aqueous hop essence generated at step (b) and an aqueous hop concentrate generated at step (b) to afford an aqueous hop composition with desired character, to produce the hop essence of claim 6, does not structurally limit the claim. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is held unpatentable even though the prior art was made by a different process. It would have been obvious to form a beer with the natural aqueous hop flavor and aroma composition of Laws, in any manner, for the purpose of providing an effective natural aqueous hop flavor and aroma composition for the beer, and thereby producing a beer with a desired flavor and aroma in a beer fermentation process (Laws Col. 1 Lns. 5-15, and 45-68, and Col. 3 Lns. 3-8)

In regard to claim 8, Laws discloses a method for preparing a natural aqueous hop flavor and aroma composition, comprising the steps of: a. processing a hop slurry by steam distillation [see Col. 1 Lns. 5-15, and 45-68, and Col. 3 Lns. 3-8]; b. adjusting processing parameters at step (a) to generate aqueous hop essences with desired character to recover a hop oil including flavor-active components such as hop esters, and oxides [see Col. 1 Lns. 5-15, and 45-68, and Col. 3 Lns. 3-8]; c. optionally adding a natural or hop-derived agent to the aqueous hop essences generated at step (b) to promote product homogeneity; and d. optionally blending an aqueous hop essence generated at step (b) and an aqueous hop concentrate generated at step (b) to afford an aqueous hop composition with desired character. Laws fails to explicitly disclose the method comprising processing a hop slurry through a Spinning Cone Column (SSC) apparatus to afford an aqueous composition comprising hop flavor and aroma constituents, an aqueous concentrate, and spent solids, in which the aqueous essence is characterized as having high levels of flavor-active components such as hop esters, ketones, and oxides relative to myrcene and sesquiterpenes; b. adjusting processing parameters at step (a) to generate aqueous hop essences with desired character. Craig teaches that it is known in the art to utilize a rotating or spinning cone column to isolate selected volatile components including ester and flavour components from hop extracts by distillation [see Col. 1 Lns. 66-68, Col. 2 Lns. 1-19, Col. 6 Lns. 13-38, and Col. 8 Lns. 46-61]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Laws with the teaching of Craig, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable processing the slurry through a Spinning Cone Column (SSC) apparatus to afford an aqueous composition comprising hop flavor and aroma constituents, an aqueous concentrate, and spent solids, in which the aqueous essence is characterized as having high levels of flavor-active components such as hop esters, ketones, and oxides relative to myrcene and sesquiterpenes involves only routine skill in the art, for the purpose of isolating a natural aqueous hop flavor and aroma composition, and thereby providing a desired flavor in a beer fermentation process [Craig Col. 1 Lns. 66-68, Col. 2 Lns. 1-19, Col. 6 Lns. 13-38, and Col. 8 Lns. 46-61].

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laws et al (US 3,979,527 A) in view of Craig (US 4995945 A) as applied to claim 1 above and further in view of  Aerts (US 2007/0254063 A1).
In regard to claim 2, modified Laws discloses the method of claim 1. Laws fails to explicitly disclose the method, wherein the hop solid is whole hop cones from female hop plants of the genus Humulus. Aerts teaches that it is known in the art to utilize hop cones from female flowers or plants of the genus Humulus in a brewing process for beer [see Para. 0003]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Laws with the teaching of Aerts, for the purpose of including the recited hop solid in the method, and thereby providing a desired flavor and aroma for a beer brewing process [Aerts Para. 0003].
In regard to claim 3, modified Laws discloses the method of claim 1. Laws fails to explicitly disclose the method, wherein the hop solid is T-90 pellets generated from hop cones from female hop plants of the genus Humulus. Aerts teaches that it is known in the art to utilize T-90 pellets generated from hop cones of a female flower or plant of the genus Humulus in a brewing process for beer [see Paras. 0003, 0038, and 0202]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Laws with the teaching of Aerts, for the purpose of including the recited hop solid in the method, and thereby providing a desired flavor and aroma for a beer brewing process [Aerts Paras. 0003, 0038, and 0202].
In regard to claim 4, modified Laws discloses the method of claim 1. Laws fails to explicitly disclose the method, wherein the hop solid is T-45 pellets generated from hop cones from female hop plants of the genus Humulus. Aerts teaches that it is known in the art to utilize T-45 pellets generated from hop cones of a female flower or plant of the genus Humulus in a brewing process for beer [see Paras. 0003, 0038, and 0202]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Laws with the teaching of Aerts, for the purpose of including the recited hop solid in the method, and thereby providing a desired flavor and aroma for a beer brewing process [Aerts Paras. 0003, 0038, and 0202).
In regard to claim 5, modified Laws discloses the method of claim 1. Laws fails to explicitly disclose the method, wherein the hop solid is a spent byproduct from the generation of T-45 hop pellets or supercritical CO2 extracts of hops. Aerts teaches that it is known in the art to utilize vegetative waste material including T-45 pellets generated from hop cones in a brewing process for beer [see Paras. 0003, 0038, and 0202]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Laws with the teaching of Aerts, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable spent byproduct from the generation of T-45 hop pellets involves only routine skill in the art, for the purpose of including the recited hop solid in the method, and thereby providing a desired flavor and aroma for a beer brewing process [Aerts Paras. 0003, 0038, and 0202].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791